Citation Nr: 1546961	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  04-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher rating for service-connected residual fracture of left wrist with carpal tunnel syndrome, rated 10 percent disabling prior to April 7, 2010, and 20 percent disabling thereafter. 

2.  Entitlement to a compensable disability rating for service-connected residual laceration of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  From May 13, 2003 to August 31, 2003, the Veteran is in receipt of a temporary total rating due to surgical convalescence for left carpal tunnel surgery.   

The Board remanded the claim in October 2014 for further development and consideration.  A July 2015 rating decision granted an increased, 20 percent, rating for fracture of left wrist with carpal tunnel syndrome, effective April 7, 2010.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders  of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim for an examination and opinion regarding the medical finding noting that the Veteran's left wrist showed significant shortening of the radius with significant arthritis of the distal radial ulnar joint.  Further, the VA examiner was to provide findings that would enable the VA to evaluate the Veteran's left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5211 (impairment of the ulna), 5212 (impairment of the radius) or 5213 (impairment of supination and pronation).  

The Veteran was afforded a VA wrist examination in July 2015.  The examiner stated that the Veteran had shortening of the left distal radius with narrowing of the ulna radial joint caused by his service connected fracture.  However, the July 2015 VA examiner did not provide findings that would enable the VA to evaluate the Veteran's left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5211-5213.  Remand is therefore required to obtain a medical examination that provides the information requested in the prior remand.  Stegall, 11 Vet. App. at 268.

Regarding the Veteran's scar increased rating claim, on November 2008 VA examination, a 6.0 centimeters x 0.2 centimeters scar on the palmar aspect of the right hand was found.  The Board remanded the claim to provide updated findings regarding the scar.  On a July 2015 VA hand and finger conditions examination,  the examiner diagnosed a flexor tendon profundus laceration of the fifth finger,   and stated that the Veteran did not have a scar.  A scar examination is needed to determine if the previously-diagnosed scar has completely resolved, and if not,     the current findings related to the scar.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since September 2015.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for an elbow/forearm VA examination to address the impact of any left radial and ulnar disability on the Veteran's functional impairment of his left forearm/wrist.  All studies deemed appropriate should be performed and all findings should be set forth   in detail.  The claims folder must be reviewed by the examiner in conjunction with the examination.   

a.  The examiner should address any nonunion/malunion in the left radius and ulna resulting from the service-connected left wrist fracture, and provide range of pronation and supination of the left forearm.  

b.  The examiner should also address whether false movement of the radius or ulna is present, and whether there is loss of bone substance or marked deformity of the radius and/or ulna due to the service-connected left wrist fracture.  If there is loss of bone substance, the examiner should indicate whether there is loss of one inch (2.5 cm) or greater.

3.  Schedule the Veteran for a VA scar examination to determine the presence and/or severity of the service connected right hand scar, residual of palmar laceration just above the little finger.  All findings should be set forth in detail.  The claims folder must be reviewed by the examiner in conjunction with the examination.   

If such scar is completely resolved, the examiner should state that.  If a scar is present, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefit sought      on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

